DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sene et al. (US 2015/0250869).
Regarding Claims 1, 3, and 13, Sene teaches a formulation comprising at least one polymer selected from the group of polyvinylpyrrolidone (PVP) and derivatives thereof (Abstract).  PVP reads on a water-soluble resin (A).  The formulation further comprises at least two different amino acids (Abstract).  Amino acids read on an acidic substance (B).  Sene does not disclose or require starch.  
Sene’s formulation is a dry material typically provided as a powder which may be compressed into tablet form (p. 8, [0157]).  The material is later reconstituted by combining the dry material with water.  The reconstituted material is suitable for injection (p. 9, [0167]).  This demonstrates that the dry material is “water-disintegrable” inasmuch as it dissolves in water to an extent suitable for injection.  Therefore, Sene’s formulation anticipates Claims 1, 3, and 13.
Regarding Claims 2 and 7, the formulation also includes at least one sugar (Abstract).  In a preferred embodiment, the sugar is sucrose (p. 4, [0057], [0062]).  
Regarding Claims 4 and 6, Table 3 illustrates formulations prior to lyophilization that contain 33.25 g/L PVP and 8.43-56.04 g/L L-arginine (an amino acid), with the total amount of non-water ingredients being 100 g/L.  After water is removed via lyophilization, the formulations will comprise 33.25 wt% PVP and 8.43-56.04 wt% amino acid.  This is equivalent to approximately 25.4-168.5 wt% of an acidic substance (B) relative to a water-soluble resin (A).
Regarding Claim 9, Sene’s formulation may be used to form tablets or patches (p. 8, [0157]).  These items read on three-dimensional objects as claimed.
Regarding Claim 10, Sene’s material may include a pharmaceutically acceptable buffer such as bicarbonate (p. 5, [0102], [0105]).  As indicated above, the material is reconstituted in water (p. 9, [0167]).  When reconstituted in water, the formulation will include the bicarbonate buffer dissolved in water.  This reads on a carbonate-containing aqueous solution.  
Sene does not teach the use of the reconstituted formulation as a material for producing a three-dimensional object.  Nevertheless, this limitation relates to an intended use, and does not require steps to be performed or limit the claims to a particular structure.  Therefore, the limitation “for producing a three-dimensional object” does not limit the scope of the instant claims, and need not be taught by the prior art in order to anticipate the claims.  See MPEP 2111.02.


Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Assmann et al. (US 6,841,614).
Regarding Claims 1, 3-5, and 13, Assmann teaches soluble polymer granules having a polymer content of 50-95 wt% (Abstract).  Suitable polymers include PVP (col. 6, lines 29-32).  PVP reads on a water-soluble resin (A).  
A bleach activator is also included in amounts of 3-8 wt%.  Suitable bleach activators include carboxylic anhydrides such as phthalic anhydride (col. 15, lines 7-9, 19-20, and 24-26).  The group of suitable bleach activators disclosed by Assmann is sufficiently small that one of ordinary skill in the art would at once envisage the use of each member, including the use of carboxylic anhydrides such as phthalic anhydride.  Thus, Assmann discloses these compounds with sufficient specificity to anticipate the claimed acidic substance (B).  See MPEP 2131.02.
Alternatively, Assmann expressly suggests the use of carboxylic anhydrides such as phthalic anhydride as bleach activators.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select such compounds for use as Assmann’s bleach activators based on their disclosed suitability for use in this capacity.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Assmann does not require starch in the compositions described above.  Therefore, Assmann reads on Claims 1, 3-5, and 13.
Regarding Claim 2, the composition may further comprise carriers such as sodium carbonate, sodium bicarbonate, sodium sulfate, and trisodium citrate (col. 4, lines 25-30).  These compounds are recognized in the art aw water soluble substances.
Regarding Claim 9, as indicated above, Assmann teaches forming granules from the composition described above.  A granule reads on an three-dimensional object.  Alternatively, the phrase “is used as a material for producing a three-dimensional object” recites an intended use of the claimed composition.  This limitation relates to an intended use, and does not require steps to be performed or limit the claims to a particular structure.  Therefore, the limitation in question does not limit the scope of the instant claims, and need not be taught by the prior art in order to anticipate the claims.  See MPEP 2111.02.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Assmann.
Regarding Claim 8, Assmann remains as applied to Claims 1 and 2 above.  Assmann further teaches that other suitable soluble polymers include water-soluble salts of polymeric polycarboxylates such as homopolymers of acrylic acid.  Sodium salts of polycarboxylic acid homopolymers are particularly preferred (col. 6, lines 7-10, 15-17).  A sodium salt of polyacrylic acid reads on sodium polyacrylate as claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine PVP and sodium polyacrylate, as the two are recognized by Assmann as equally suitable soluble polymers.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Modification in this way reads on Claim 8.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2017/0232684; cited in prior Office action) in view of Bristol (US 3,738,975).
Regarding Claims 11 and 12, Yoshimura teaches a soluble support material for use in 3D modeling.  The material comprises at least one polymer (Abstract).  The polymer is soluble in an alkaline aqueous solution (p. 5, [0043]). Thus, Yoshimura’s polymer reads on a water-soluble resin (A).  Preferred polymers include polyvinyl alcohol (p. 5, [0043]; p. 10, [0088]).  
Yoshimura’s support material is used in 3D modeling processes which employ a 3D printing system.  The 3D printing system involves fused deposition molding (FDM), which includes the steps of heating, melting, and extruding polymer filaments (p. 1, [0003]; p. 12, [0107]).  In addition, the soluble material is manufactured by melting and kneading the polymer (p. 12, [0105]).  Yoshimura does not teach an acidic substance (B) selected from the claimed group.
Bristol teaches that preparation of polyvinyl alcohol is usually accompanied with formation of an alkali metal acetate, some of which adheres to and is contained in the polyvinyl alcohol.  Polyvinyl alcohol containing an alkali metal acetate has poor thermal stability making it unacceptable for applications including formation of filaments (col. 1, lines 47-57).  
The thermal stability of polyvinyl alcohol is improved by combining with a sufficient amount of a cyclic polycarboxylic acid to convert the alkali metal acetate to acetic acid and an alkali metal salt of the cyclic polycarboxylic acid (col. 1, lines 13-23).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select a polyvinyl alcohol prepared according to Bristol in order to improve thermal stability.  This would be desirable in view of Yoshimura’s FDM process which involves heating, melting, and extruding polymer filaments.  
A polyvinyl alcohol prepared according to Bristol will contain an alkali metal salt of a carboxylic acid as indicated above.  This reads on the claimed acidic substance (B).
Returning to Yoshimura, the reference teaches forming a three-dimensional object containing the object and the support material described above (p. 12, [0107]).  The support material is then removed by contacting with an alkaline aqueous solution (p. 13, [0109]).  Suitable alkaline agents include sodium carbonate and sodium hydrogen carbonate (p. 13, [0110]).  An alkaline aqueous solution contains water as claimed.  Employing a support material resulting from modification of Yoshimura in view of Bristol as applied above in this method reads on Claims 11 and 12.

Pertinent Prior Art

Pacetti et al. (US 2015/0328373) teaches the use of additives to increase the degradation rate of a biodegradable scaffolding (Title).  The composition may include a hygroscopic additive such as polyethylene glycol (PEG), polyethylene oxide (PEO), or PVP (p. 10, [0101]).  Other additives useful in controlling degradation rate include carboxylic acids such as citric acid (p. 10, [0139]) and anhydrides including maleic, succinic, glutaric, acetic, propanoic, butyric, valeric, caproic, heptanoic, phthalic, and benzoic anhydrides (p. 10, [0-138]).  The composition may further comprise water-soluble substances including potassium carbonate (p. 10, [0142]) and water swellable substances including cellulose (p. 10, [0141]). 


Response to Arguments

Applicant’s arguments with respect to Claims 1-13 have been considered but are moot in view of the new grounds of rejection presented above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762